Title: To John Adams from Oliver Wolcott, Jr., 7 April 1800
From: Wolcott, Oliver, Jr.
To: Adams, John



Treasury Department April 7th 1800—

Agreeably to the direction of the President of the United States—The Secretary of the Treasury, has the honor of transmitting for his consideration—two Official Statements; One of them exhibiting a view of the payments made at the Treasury on account of the President’s compensation to the 3d of March 1800—inclusive—the other in relation to the expenditure of the Sum appropriated for his further accommodation, by the Act of Congress of the 2d March 1797—
All which is most respectfully / submitted by.


Oliv WolcottSecy of the Treasy